Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 9, 13, 14, 17, and 21-33 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 9, 13, 14, 17, and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (US 2019/0182168, hereinafter Bastide) in view of Summers et al. (US 10,523,532, hereinafter Summers).

Regarding claim 9, Bastide discloses 
A system, comprising: one or more processors; and a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon that, when executed by the one or more processors, cause the system to perform operations comprising (paragraph [0100]: The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention):
collecting system health parameters for a multi-tenant virtualized computing environment during a predetermined time interval; based on the collected system health parameters, determining a system health status of the multi-tenant virtualized computing environment; based on the system health status, determining a throttling threshold for service requests for the multi-tenant virtualized computing environment (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0026]: the dynamic throttling thresholds 130 are for HTTP requests or API requests and are interval based; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; paragraph [0080]: Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand);
applying the throttling threshold for further service requests for the multi-tenant virtualized computing environment; during a subsequent time interval, determining an updated system health status of the multi-tenant virtualized computing environment based on system health parameters received during the subsequent time interval (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0026]: the dynamic throttling thresholds 130 are for HTTP requests or API requests and are interval based; paragraph [0080]: Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand);
updating the throttling threshold based on the updated system health status; applying the updated throttling threshold for the further service requests (paragraph [0056]: there is a different dynamic throttling threshold (i.e., a maximum number of requests) that may be processed for each request source depending on the server health; paragraph [0062]: Embodiments operate at a gateway layer and proactively notice a drop in server health and adjust the dynamic throttling thresholds at the gateway layer itself; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem); and
continuing to update and apply throttling thresholds as changes to the system health status are detected during additional time intervals (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0026]: the dynamic throttling thresholds 130 are for HTTP requests or API requests and are interval based; paragraph [0080]: Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand).
Bastide does not teach where the throttling threshold is decreased by a multiplicative factor when the system health status is determined to be unhealthy; and the throttling threshold is increased by an additive factor when the system health status is determined to be healthy. Summers teaches where the throttling threshold is decreased by a multiplicative factor when the system health status is determined to be unhealthy; and the throttling threshold is increased by an additive factor when the system health status is determined to be healthy (col. 9, lines 9-26: an additive-increase/multiplicative-decrease (AIMD) algorithm may be used to determine throttling information such as duration of time to wait prior to sending the customer event to the service endpoint 310 and/or duration of 

Regarding claim 13, Bastide discloses 
wherein the throttling threshold is limited to a minimum throttling threshold (paragraph [0055]: With embodiments, if the response ratio is less than zero, then the dynamic throttling threshold is a maximum threshold (i.e., if response ratio <0, dynamic throttling threshold=maximum threshold). With embodiments, if the response ratio is greater than one, then the dynamic throttling threshold is a minimum threshold (i.e., if response ratio >1, dynamic throttling threshold=minimum threshold) ... The minimum threshold and the maximum threshold may be set by a system administrator (e.g., based on historic analysis of server performance or based on both of these factors).

Regarding claim 14, Bastide discloses 
wherein the throttling threshold is limited to a minimum throttling threshold (paragraph [0055]: With embodiments, if the response ratio is less than zero, then the dynamic throttling threshold is a maximum threshold (i.e., if response ratio <0, dynamic throttling threshold=maximum threshold). With embodiments, if the response ratio is greater than one, then the dynamic throttling threshold is a minimum threshold (i.e., if response ratio >1, dynamic throttling threshold=minimum threshold) ... The minimum threshold and the maximum threshold may be set by a system administrator (e.g., based on a number of requests that the server 150a . . . 150n is to process in a unit of time, based on historic analysis of server performance or based on both of these factors).

Regarding claim 17, Bastide discloses 
A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the computing device to perform operations comprising (paragraph [0100]: The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention):
collecting system health parameters for a multi-tenant virtualized computing environment during a predetermined time interval; based on the collected system health parameters, determining a system health status of the multi-tenant virtualized computing environment; based on the system health status, determining a throttling threshold for service requests for the multi-tenant virtualized computing environment (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0026]: the dynamic throttling thresholds 130 are for HTTP requests or API requests and are interval based; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; paragraph [0080]: Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand);
applying the throttling threshold for further service requests for the multi-tenant virtualized computing environment during a subsequent time interval, determining an updated system health status of the multi-tenant virtualized computing environment based on system health parameters received during the subsequent time interval (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the ;
updating the throttling threshold based on the updated system health status; and applying the updated throttling threshold for the further service requests (paragraph [0056]: there is a different dynamic throttling threshold (i.e., a maximum number of requests) that may be processed for each request source depending on the server health; paragraph [0062]: Embodiments operate at a gateway layer and proactively notice a drop in server health and adjust the dynamic throttling thresholds at the gateway layer itself; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem).
Bastide does not teach where the throttling threshold is decreased by a multiplicative factor when the system health status is determined to be unhealthy; and the throttling threshold is increased by an additive factor when the system health status is determined to be healthy. Summers teaches where the throttling threshold is decreased by a multiplicative factor when the system health status is determined to be unhealthy; and the throttling threshold is increased by an additive factor when the system health status is determined to be healthy (col. 9, lines 9-26: an additive-increase/multiplicative-decrease (AIMD) 

Regarding claim 21, Bastide discloses 
A method for dynamically managing workloads by one or more computing systems of a virtualized computing service provider, the virtualized computing service provider configured to provide a multi-tenant virtualized computing environment and receive service requests for endpoints in the multi-tenant virtualized computing environment, the method comprising: collecting system health parameters for a multi-tenant virtualized computing environment during a predetermined time interval; based on the collected system health parameters, determining a system health status of the multi-tenant virtualized computing environment; based on the system health status, determining a throttling threshold for service requests for the multi-tenant virtualized computing environment (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0026]: the dynamic throttling thresholds 130 are for HTTP requests or API requests and are interval based; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; paragraph [0080]: Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand);
applying the throttling threshold for further service requests for the multi-tenant virtualized computing environment during a subsequent time interval, determining an updated system health status of the multi-tenant virtualized computing environment based on system health parameters received during the subsequent time interval (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the ;
updating the throttling threshold based on the updated system health status; and applying the updated throttling threshold for the further service requests (paragraph [0056]: there is a different dynamic throttling threshold (i.e., a maximum number of requests) that may be processed for each request source depending on the server health; paragraph [0062]: Embodiments operate at a gateway layer and proactively notice a drop in server health and adjust the dynamic throttling thresholds at the gateway layer itself; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem).
Bastide does not teach where the throttling threshold is decreased by a multiplicative factor when the system health status is determined to be unhealthy; and the throttling threshold is increased by a additive factor when the system health status is determined to be healthy. Summers teaches where the throttling threshold is decreased by a multiplicative factor when the system health status is determined to be unhealthy; and the throttling threshold is increased by a additive factor when the system health status is determined to be healthy (col. 9, lines 9-26: an additive-increase/multiplicative-decrease (AIMD) 

Regarding claims 22, 26, and 30, Bastide discloses 
wherein the system health parameters comprise latency for responding to the service requests (paragraph [0025): embodiments, the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on , system throughput, service request failure rates, CPU usage, memory usage, backlog size, queue size, or a number of active threads.

Regarding claims 23, 27, and 31, Bastide discloses 
wherein the throttling threshold is applied to service requests from an identified user (paragraph [0028]: Control begins at block 200 with the load balancing server 110 receiving a request from a client 100a . . . 100n. In certain embodiments, the request is for a cloud service. In block 202, the dynamic throttling module 125 increments a request count. The request count represents a number of requests received so far in a time interval; paragraph [0029]: the dynamic throttling module 125 selects a current dynamic throttling threshold from a plurality of dynamic throttling thresholds based on the request).

Regarding claims 24, 28, and 32, Bastide discloses 
further comprising sending a notification to users indicating that the throttling threshold has been applied (paragraph [0023]: Throttling requests may include slowing down requests (e.g., by introducing a delay, such as by storing the requests in a queue for delayed processing), redirecting requests (e.g., from one server to another server) or stopping requests (e.g., by returning an indication that the request cannot be processed or by returning an indication that the request cannot be processed or by issuing an error message to the client).

Regarding claims 25, 29, and 33, Bastide discloses 
wherein throttling thresholds are determined by one or more gateways (paragraph [0062]: Embodiments operate at a gateway layer and proactively notice a drop in server health and adjust the dynamic throttling thresholds at the gateway layer itself) of the multi-tenant virtualized computing environment (paragraph [0080]: Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand) that are configured to receive service requests via an API (paragraph [0026]: the dynamic throttling thresholds 130 are for HTTP requests or API requests and are interval based).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        3/25/2022